DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
 
This action is responsive to the following communications: the application filed June 17, 2020; the Information Disclosure Statements (IDSs) filed April 8, 2021 and August 19, 2021; and the Response to Restriction Requirement filed December 2, 2021.

Claims 1-20 are pending in the application.  Claims 13-20 were withdrawn as they are directed to a non-elected invention.  Claim 1 is an independent claim.

Information Disclosure Statement
Acknowledgement is made of Applicant’s IDSs submitted on April 8, 2021 and August 19, 2021.  The IDS submissions are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-12, in the reply filed on December 2, 2021 is acknowledged.

Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 



Except for the presence of claims 13-20 that were non-elected without traverse in Applicant’s December 2, 2021 Response to Restriction Requirement, this application is in condition for allowance.  Accordingly, claims 13-20 are cancelled in the below Examiner’s Amendment.



Examiner’s Amendment

Cancel claims 13-20.




Allowable Subject Matter

Claims 1-12 are allowed.

The following is a statement of reasons for allowance: the art of record does not show the claimed method including the combination of forming a semiconductor material substrate that comprises a carrier, inorganic insulation layer, semiconductor material layer, and a release layer is located between the carrier and the inorganic insulation layer, the semiconductor layer bonded to the release layer through the inorganic insulation layer, and the electron mobility of the semiconductor material layer is greater than 20 cm2/Vs; forming a plurality of transistor devices disposed on the release layer; transferring and bonding the transistor devices onto a circuit substrate, wherein the transistor devices are electrically connected to the circuit substrate; and transferring and bonding a plurality of micro LEDs onto the circuit substrate, wherein the micro LEDs are electrically connected to the transistor devices.  Figure 5G of the cited WO2017089676A1 to Robin et al. shows micro LEDs transferred together with transistors to a substrate but does not show the combination of steps as configured in claim 1. 




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert Carpenter whose telephone number is (571)270-5140.  The examiner can normally be reached on Monday through Friday from 9AM to 5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Davienne Monbleau can be reached at (571)272-1945.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Robert K Carpenter/Primary Examiner, Art Unit 2826